Defendant’s challenge to the supplemental instruction, as well as defendant’s claims with respect to the prosecutor’s summation comments, are unpreserved as a matter of law (see, People v Atkinson, 141 AD2d 743 [2d Dept 1988]). Nor is there any indication that, with respect to the instruction, the court failed to comply with CPL 310.30 (see, People v Malloy, 55 NY2d 296, 301 [1982]) so as to warrant review in the interest of justice. Nor are the summation comments, although waived for review, so egregious as to have cumulatively denied defendant a fair trial warranting review in the interest of justice. Concur—Murphy, P. J., Sullivan, Ross, Asch and Smith, JJ.